129 F.3d 614
In re Isabel B. Andrade, Jean Holub, Co-Administrator, LegalRepresentative of Estates of Bobbie Layne Koresh, StarHadassah Howell, Cyrus Ben Joseph Howell, Minor ChildrenDeceased, Misty Dawn Ferguson, Debborah Brown, James LoyeRiddle, Oliver Gyarfas, as Administrator of Estate of AishaGyarfas Summers, Deceased, Estate of Startle Summers,Deceased, Helen Martin, Stanley Sylvia
NO. 97-50255
United States Court of Appeals,Fifth Circuit.
Sept 16, 1997

1
W.D.Tex.


2
DENIALS OF REHEARING EN BANC.